DISSENTING OPINION
SAIDIS, Member,
January 10, 2005 — I would deny Mr. Steele’s petition for reinstatement.
In Office of Disciplinary Counsel v. Keller, 509 Pa. 573, 579, 506 A.2d 872, 875 (1986), the Supreme Court stated:
“The primary purpose of our system of lawyer discipline is to protect the public from unfit attorneys and to maintain the integrity of the legal system ....”
When reinstatement is sought by a disbarred attorney, the threshold question must be whether the magnitude of the breach of trust would permit the resumption of practice without a detrimental effect upon “the integrity and standing of the bar or the administration of justice, or subversive of the public interest.” Pa.R.D.E. 218(c)(3)(i).
Mr. Steele’s conduct is not so egregious as to prevent reinstatement in the future. The issue is whether sufficient time has passed since Mr. Steele’s disbarment.
Mr. Steele’s criminal conduct led to his conviction of 11 counts of mail fraud and four counts of obstruction of justice. He was sentenced to 33 months incarceration and *342three years probation. Mr. Steele was ordered to make restitution of the $81,329.57. Mr. Steele failed to recognize his wrongdoing as evidenced by the memorandum opinion entered June 7, 1999, by Senior District Judge Cohill. Although given opportunity for input into a payment plan for the restitution order, Mr. Steele objected to the restitution plan’s procedure by motion and by letter. Mr. Steele pursued an appeal and on December 12, 1997, his convictions were affirmed by the Third Circuit, rehearing was denied and his attempt to gain certiorari from the Supreme Court and the rehearing thereon were both denied.
Mr. Steele’s mail fraud and obstruction of justice convictions involved public funds. The clients defrauded were school districts. The primary source of the funding for school districts is real estate taxes imposed upon each homeowner in the school district and funds received from the Commonwealth. The funds were meant to educate our young people. The victims of Mr. Steele’s crimes (all the taxpayers of the school districts he defrauded) cannot be overlooked.
Although ordered to pay a total of $81,329.57 in restitution, including a lump sum payment of $40,000 by May 12,1997, Mr. Steele did not comply with the order. The lump sum remains unpaid and $73,028 of restitution remains outstanding, with only $8,301 paid.
This case is compounded by Mr. Steele’s high profile practice. He represented school districts around the Commonwealth (Erie, Harrisburg, Pittsburgh, Allentown and seemingly everywhere in between). His wrongdoing re*343ceived widespread media attention, calling into question lawyers’ integrity throughout the Commonwealth.
As noted by the Supreme Court in In re Verlin, 557 Pa. 47, 731 A.2d 600 (1999), Verlin’s disbarment for eight years is not an extremely lengthy period of time. Similarly, in In re Greenberg, 561 Pa. 154, 749 A.2d 434, 437 (2000), re-admission was denied after eight years. The court felt, based on the severity of Greenberg’s misdeeds, reinstatement after eight years of disbarment reinforced the public’s perception that lawyers are greedy and dishonest. The court concluded that reinstatement would tarnish the legal profession and weaken the public trust, especially given the deliberate misconduct.
The issue was succinctly stated by the court:
“The operative question is, if the public knew of petitioner’s transgressions, would the fact that he was able to resume practicing law after a mere eight years of disbarment adversely affect the public’s perception of the legal profession? We believe it would.”
By comparison, in In re Perrone, 565 Pa. 563, 111 A.2d 413 (2001), criminal charges stemmed from Perrone’s filing a false and misleading fee petition, which requested payment for legal services purportedly provided to indigent defendants in the City of Philadelphia. Perrone was charged with theft by deception, tampering with public records, securing execution of documents by deception and unsworn falsification to authorities. Perrone received concurrent criminal sentences of two years and five years probation. Perrone, at the time of his first request for reinstatement, had made complete restitution in the amount of $130,000. His actions were *344committed deliberately and solely for his own personal profit. Mr. Perrone’s initial petition for reinstatement was denied.1
“In light of the circumstances, it is clear that Perrone’s dishonest actions have gravely damaged both the legal profession and the public trust in the legal system. Given the severity of Perrone’s misdeeds, allowing him to be reinstated after less than eight years of disbarment would only reinforce the public’s perception that lawyers are greedy and deceitful. . . . Therefore, as we believe that allowing Perrone to resume the practice of law, at the present time, would have a detrimental effect on the integrity and standing of the bar and on the administration of justice and would subvert the public interest, the petition for reinstatement is denied.” Id., 777 A.2d at 417. (footnote omitted)
The similarities between the Steele and Perrone cases are unmistakable. They involve deliberate misconduct committed solely for personal profit. The conduct involved the illegal payment of public funds to the lawyer. Both were ordered to pay restitution. At the time of his petition for reinstatement, Perrone had paid all restitution. Mr. Steele has made but a feeble effort. Mr. Perrone served probation and Mr. Steele’s conduct resulted in incarceration for 33 months and three years probation.
Mr. Steele’s conduct, while perhaps no more reprehensible than Perrone’s, resulted in incarceration, it was *345well-publicized throughout the Commonwealth of Pennsylvania and a large, outstanding balance on the restitution order remains due to public school districts. If the public knew of Mr. Steele’s transgressions and he was authorized to resume the practice of law after less than eight years, I am of the opinion that his reinstatement would adversely affect the public’s perception of the legal profession.
Board Members Teti, Newman and Brown join in this dissent.
ORDER
And now, June 24, 2005, a rule having been issued upon Charles Ellis Steele pursuant to Rule 218(c)(6), Pa.R.D.E., on March 24, 2005, to show cause why an order denying reinstatement should not be entered, upon consideration of the responses filed, the rule is discharged and the petition for reinstatement is hereby granted.
Pursuant to Rule 218(e), Pa.R.D.E., petitioner is directed to pay the expenses incurred by the Disciplinary Board in the investigation and processing of the petition for reinstatement.

. It should be noted that the Disciplinary Board at its September 27,2004 meeting has recommended Mr. Perrone for reinstatement 11 years after disbarment.